Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 15 claims:
A brake pad retracting device comprising:
a coil spring 206A, 208A through which a guide pin 204A extends, the coil spring
including:
a first end to engage a brake pad to urge the brake pad away
from a rotor, the first end having a first inner diameter sized to enable
the first end to move freely over a surface of the guide pin; and
a second end having a second inner diameter sized to
frictionally engage the surface of the guide pin, the first inner diameter
greater than the second inner diameter.
The references cited in the prior art of record does not show a retraction device comprising a coil spring having two different diameters with a first diameter that allows the spring to move freely over the guide pin and a second diameter of the spring that frictionally engages a surface of the guide pin.
Claims 1 and 8 are similar (or narrower) in scope and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/22/22